Citation Nr: 1544334	
Decision Date: 10/16/15    Archive Date: 10/21/15

DOCKET NO.  10-08 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a bilateral hand disability.

2. Entitlement to service connection for arthritis of multiple joints.

3.  Entitlement to service connection for a heart disability, including as secondary to service-connected disabilities of the left knee and low back.

4.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

R. Williams, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1960 to December 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In June 2011, the Veteran presented sworn testimony during a videoconference hearing, which was chaired by a Veterans Law Judge (VLJ).  In September 2011 the Board remanded the claims listed on the title page for further development.  In October 2012, the Veteran was informed that the VLJ before whom he testified in June 2011 was no longer employed by the Board.  In November 2012 the Veteran requested another hearing via video conference which was held in August 2013 before the undersigned VLJ.  Transcripts of the hearings have been associated with the Veteran's claims file. 

In a January 2014 decision, the Board granted service connection for bilateral hearing loss and denied service connection for a heart disability, including as secondary to service-connected disabilities of the left knee and low back.  The remaining claims were remanded or further development.  However, in a September 2014 decision, the Board vacated the January 2014 decision in its entirety, granted service connection for bilateral hearing loss and a right knee arthritis, and remanded the remaining claims for further development.  

Review of the evidence of record reveals that the requested development has been completed.  As such, the Board finds there is no prejudice to the Veteran, and the Board may proceed with adjudication.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002). 

The issue of service connection for an eye disability was also previously remanded by the Board in September 2014 to obtain a VA examination.  In a subsequent August 2015 rating decision, the Agency of Original Jurisdiction (AOJ) granted service connection for blepharitis (claimed as an eye condition) effective March 29, 2007; accordingly, that issue is no longer before the Board.

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The issue of service connection for a bilateral hand disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  Arthritis of multiple joints was not manifested during the Veteran's active duty service or within the first post service year, nor is it otherwise related to such service.

2.  A heart disability was not manifested during the Veteran's active duty service or within the first post service year, nor is it otherwise related to such service or to a service-connected disability.

3.  Sleep apnea was not incurred in or otherwise related to the Veteran's active duty service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for arthritis of multiple joints have not been met.  38 U.S.C.A. §§ 1112, 1131, 1137, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for a heart disability, to include on a secondary basis, have not been met.  38 U.S.C.A. §§ 1112, 1131, 1137, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2015).

3.  The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant. Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  An April 2007 letter explained the evidence necessary to substantiate his claims, the evidence VA was responsible for providing, the evidence he was responsible for providing, and informed the Veteran of disability rating and effective date criteria. 

The VCAA also provides that VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the Veteran's service treatment records and post-service treatment records are associated with the claims file.  In February 2008 the RO was informed that after an extensive search, VA records for the period from January 1964 to the present from the New York Harbor Healthcare System were no longer available.  The June 2011 and August 2013 Board hearing transcripts and the Veteran's statements and statements from his family and friends are associated with the claims file.  With regard to the matters being decided herein, the Veteran has not identified any other pertinent evidence that remains outstanding. 

Pursuant to the Board's September 2011 remand instructions the RO arranged for VA examinations in September and October 2011 (with addendum in December 2011).  Pursuant to the Board's September 2014 remand instructions, additional addendum opinions were obtained in July 2015.  The VA examinations and opinions were adequate, because they were each performed by a medical professional based upon a review of the claims file and include a solicitation of history and symptomatology from the Veteran as well as a thorough examination including opinions and accompanying rationales.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Finally, the Board finds that there was substantial compliance with the September 2014 remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999).  In particular, the AOJ sent the Veteran a duty to assist letter in June 2015, obtained additional VA treatment records, and obtained VA addendum opinions in July 2015.  Accordingly, the Board finds that there has been substantial compliance with the remand directives and, therefore, no further remand is necessary.  See Stegall, supra; D'Aries, supra.

The Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issues decided herein. 

Service Connection Law and Regulations

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease; such diseases are listed in 38 C.F.R. § 3.309(a) and includes arthritis and some heart disabilities (cardiovascular-renal disease, endocarditis, and myocarditis).  See Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013).  As arthritis and coronary artery disease have been diagnosed, the Board will consider this avenue of entitlement; however, sleep apnea is not on the list; this method does not apply to that issue. 

Additionally, if a chronic disease is shown to a compensable degree within one year of service, service connection will be presumed.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  If a chronic disease is shown in service and at any time thereafter, service connection will also be conceded. 38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).  

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a)(West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  See 38 U.S.C.A. §5107 (West 2014); 38 C.F.R. § 3.102 (2015). 

Analysis

The Veteran contends that service connection is warranted for arthritis of multiple joints.  At his June 2011 video conference hearing the Veteran testified that he has arthritis in all of his joints and is receiving treatment for arthritis of multiple joints at VA.  

The Veteran's service treatment records are silent for any complaints, treatment, or diagnosis regarding the hips, ankles, and shoulders.  According to a December 1961 service treatment record, an x-ray of the left hip revealed no fracture or dislocation.  No additional complaints, treatment or diagnosis of the left hip is noted.  Clinical evaluation of the upper and lower extremities on the November 1963 discharge examination reveals normal findings.  While service treatment records do reflect knee complaints, the Veteran is service connected for degenerative joint disease of the left and right knees.

According to the October 2011 VA examination report, the Veteran has palindromic rheumatism in his left hip and in his ankles, and shoulders, bilaterally.  The Veteran also has bilateral shoulder osteoarthritis.  The examiner opined that the Veteran's palindromic rheumatism is not related to service because it is an autoimmune process and is related to genetic factors.  The examiner also indicated that the Veteran's bilateral shoulder arthritis is due to multiple factors and aging.  There was no further explanation or reasoning provided for this opinion and no indication of whether the Veteran's arthritis in his hip, shoulders, and ankles was related to his reported complaints regarding in-service symptoms and injury.  Thus, pursuant to the September 2014 Board remand, a supplemental opinion was sought with a comprehensive rationale for all opinions and conclusions. 

According to the July 2015 addendum, the current diagnoses are palindromic rheumatism of the left hip, bilateral ankles, and bilateral shoulders as well as degenerative arthritis of all these joints except the ankles.  The examiner noted that in his hearing in 2013, the Veteran reported significant symptoms in his legs and hands.  He also reported significant stressors of physically demanding work during service.  After review of the service records, the examiner noted that there was no mention of any complaints in these areas other than in December 1961 when the Veteran had a left hip x-ray for unclear reasons which showed "no signs of fracture or dislocation of left hip."  Of note, the Veteran was documented to have had varicose veins with symptoms of aching at the end of the day on prolonged standing over the last few months in August 1960.  The examiner also noted that the Veteran underwent a left saphenous phlebectomy in September 1960.  He was noted to be asymptomatic upon discharge to active duty.  His right leg was noted to have been operated on in October 1959 for the same condition.  At his separation exam in November 1963, the clinical evaluation of his upper and lower extremities was normal.  There is no mention of any condition.  Therefore, based on the records, the examiner opined that it is not likely the arthritis or palindromic rheumatism of the ankles, shoulders, or left hip had its onset during active duty or was manifested to a compensable degree within one year separation from active duty in November 1963.  In addition, he stated that it is not likely the palindromic rheumatism and/or arthritis of the left hip, shoulders, and ankles is related to service or any ACDUTRA or INACDUTRA.  His rationale indicated that the arthritis is age related and was not present during service nor was it present shortly after service when he was around 21 years of age.  Furthermore, the degenerative arthritis in the above joints is an age related phenomenon and there was no injury or symptoms in service suggesting that he had any event in-service that predisposed him to these conditions.  He reiterated that this is related to aging and genetics.  

The examiner further reasoned that some of the symptoms reported sound like they were caused by varicose veins which are unrelated.  Palindromic rheumatism is a rheumatological disease that is unrelated to his service events.  While the Veteran and his wife report symptoms occurred during service, the examiner found that the service records do not support this.  In addition, he noted that the Veteran had a very stressful and physically demanding job during service so it's not surprising that he now reports he had symptoms during service.  However, he opined that it is less likely than not that these are related to his current conditions of arthritis and the palindromic rheumatism as these were diagnosed many years later and are related to autoimmune processes as well as metabolic and age-related processes.

The Veteran's statements regarding his experiences with his joint symptoms are competent because pain is within his own personal experience. See 38 C.F.R. § 3.159(a).  Thus, his statements are assigned some weight.  While he is competent to testify as to his perceived symptoms, he is not competent to render a nexus opinion in this regard. See Barr, 21 Vet. App. 303; see also Layno v. Brown, 6 Vet. App. 465, 471 (1994) ("[C]ompetent testimony is limited to that which the witness has actually observed, and is within the realm of his personal knowledge").  The Veteran is not competent to establish a relationship between his claimed in-service symptoms and current arthritis and palindromic rheumatism, as such requires specialized knowledge, training, or experience due to the complex nature of the involved systems.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

However, the June 2011 VA examination report and July 2015 addendum are found to be more probative than the Veteran's assertions.  To determine the probative value of medical opinions the Board considers three factors.  See Nieves-Rodriguez, 22 Vet. App. 295.  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  Id.  The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis. See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  Here, the Board finds the examiner was fully informed of the facts, the opinion was fully articulate, and the examiner provided a reasoned analysis based on an accurate reading of the record and medical knowledge.  See Nieves-Rodriguez, 22 Vet. App. at 304.  As a result, the Board assigns the VA examiner's opinion more probative weight. 

The Board finds a nexus to be lacking as the opinion establishes the current disability is not due to or the result of service. Shedden, 381 F.3d at 1167; Walker, 708 F.3d at 1337.  Further, arthritis was not shown within one year of service. 38 C.F.R. §§ 3.307, 3.309.  Because the weight of the evidence is against the claim, reasonable doubt does not arise and the claim is denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

Heart disability

The Veteran's theory of entitlement as to his claim for a heart disability is primarily one of secondary service connection.  He contends that disability of the heart developed secondary to his service-connected left knee and low back disabilities.  Service connection has been established for a left knee disability, rated 30 percent and low back disability, rated 10 percent. 

The Veteran's service treatment records are silent for any complaints, treatment, or diagnosis regarding the heart.  Clinical evaluation of the heart on his November 1963 discharge examination reveals normal findings.

A post service, March 1996 private treatment record noted the Veteran has a known history of atypical chest pain which was evaluated on an exercise stress test, stress thallium, and cardiac catheterization, which revealed no significant evidence of coronary artery disease.  The assessment was complaints of a pounding sensation in the chest, and fluttering, which occurred sporadically.  A differential diagnosis included the need to rule out possible paroxysmal supraventricular tachycardia versus coronary vasospasm.  It was noted that other considerations could be just secondary to his obesity and being deconditioned. 

A March 1997 private treatment note reveals the Veteran had left chest wall pain, likely secondary to costochondritis or possible muscle spasm as he reported he had been doing a lot of work on his home recently with a lot of bending and stooping.  A July 1998 private treatment note reveals he had chest pain, and the exact cause was not quite clear.  It could have been related to possible underlying asthma exacerbation, possible vasovagal reaction, possible food reaction, or possible underlying coronary artery disease (though this seemed somewhat unlikely in light of the fact that he had coronary angiogram in 1994, which was unremarkable for chest pain evaluation).  A November 2004 private treatment record reveals an impression of atrial fibrillation that appeared to be lone atrial fibrillation with no other cardiac compromise at that time.  CT [computed tomography] of the chest in December 2004 showed a small amount of acute pulmonary embolism in the right lower lobe, coronary artery atherosclerotic calcification, and small right pleural effusion.  In January 2005 the Veteran was seen by his private physician with complaints of chest pain. The assessment was chest pain with previous history of pulmonary embolism and atrial fibrillation.  In June 2006 an assessment of chronic atrial fibrillation was rendered. 

During the October 2011 VA heart examination, the Veteran reported symptoms of dyspnea and fatigue.  He stated he was told decades ago that he had atrial fibrillation, but he was on no specific therapy for it nor had he attempted cardioversion.  The examiner noted that according to service treatment records, a cardiac condition was not recognized in service, and the Veteran was asymptomatic at that time.  Separately, he had angina and several cardiac catheterizations at private medical facilities, and he had two stents placed in 2000.  The etiology of the Veteran's heart disorder was coronary artery disease causing ischemic heart disease.  His atrial fibrillation is of unknown etiology and was neither causing nor aggravating coronary artery disease /ischemic heart disease.  The Veteran also reported he was told that he had an myocardial infarction when he presented to his primary care physician for an evaluation of chest pain in the late 1970's.  It was noted that the Veteran has constant atrial fibrillation.  He had not had any non-surgical or surgical procedures for the treatment of a heart disorder.  An echocardiogram (EKG) showed evidence of cardiac hypertrophy.  EKG also showed arrhythmia/atrial fibrillation with controlled ventricular rate of 70-80.  It was noted that the Veteran' METs [metabolic equivalents (multiples of resting oxygen uptake)] level is limited by his rheumatoid arthritis in that he is stiff and cannot move well and by his obesity.  The diagnoses were coronary artery disease, established in approximately 2000, and supraventricular arrhythmia, date diagnosis was established is unknown.  Regarding whether the Veteran's chronic atrial fibrillation was caused by or aggravated by his left knee and/or thoracolumbar degenerative disc disease, the examiner opined that they are two separate medical entities and there is no relationship between the atrial fibrillation or coronary artery disease/ischemic heart disease, and the Veteran's orthopedic problems, degenerative joint disease or rheumatoid arthritis.  He further stated that here is no causal or aggravational relationship. 

According to the July 2015 addendum opinion, the examiner stated that per review of the Madison VA Vista Web records, in October 2004 the veteran was admitted to St. Anthony Medical Center in Rockford Illinois.  A cardiology consult was obtained because the Veteran during a preoperative evaluation for knee surgery was found to have an irregular pulse.  He was found to have atrial fibrillation.  Under the objective section, it was noted the veteran had brought in old records from 1998 when he was evaluated at Rockford Memorial Hospital.  At that time he had been in sinus rhythm with occasional PACs (premature atrial contractions).  Cardiac catheterization was performed and revealed normal coronaries and well-preserved left ventricular systolic function.  He further noted that per review of the service records, no symptoms in this late teen to early 20's aged service member were seen that were consistent with cardiac disease.

Based on the information before him, the examiner opined that it is not likely that the Veteran's atrial fibrillation, mitral valve disease status post repair, coronary artery disease, or ischemic heart disease had their onset in or otherwise are related to active duty service.  In addition, all of these heart conditions were not caused by or aggravated by his service-connected left knee and/or thoracolumbar degenerative disc disease. His rationale included that these are anatomically separated and completely unrelated, and the Veteran's coronaries were normal in 1998 and his heart conditions are related to aging and genetics. 

Thus, the record reflects there were no symptoms of a heart disability manifested during service and the Veteran was not diagnosed with a heart disability during his active duty service or within one year after service discharge.  Consequently, service connection for a heart disability on the basis that it became manifest in service and persisted, or on a presumptive basis, as a chronic disease under 38 U.S.C.A. § 1112, is not warranted.  As noted, the Veteran does not claim that he has a heart disability related to his active duty service, but, that his heart disability is proximately due to his service-connected left knee and low back disabilities.  Further the July 2015 opinion reflect that the Veteran's atrial fibrillation, mitral valve disease status post repair, coronary artery disease, or ischemic heart disease did not have their onset in nor are otherwise related to active duty service. 

Here, there is no competent evidence that the Veteran's currently diagnosed heart disability was caused or aggravated by his service-connected disabilities.  The VA examiner opined that no relationship exists between the Veteran's claimed heart disability and his service-connected left knee and low back disabilities. 

Upon review of the entirety of the evidence of record, there is no other evidence of record which probatively contradicts the findings of the VA examiner with regard to this matter.  The Board acknowledges the Veteran's own contentions with regard to his belief that because of his service-connected orthopedic disabilities, his movement is limited preventing him from exercising, which has caused his heart problems.  While he is competent to testify as to his perceived symptoms, he is not competent to render a nexus opinion in this regard. See Barr, 21 Vet. App. 303; see also Layno v. Brown, 6 Vet. App. 465, 471 (1994) ("[C]ompetent testimony is limited to that which the witness has actually observed, and is within the realm of his personal knowledge").  The Veteran is not competent to establish a relationship between his cardiac and orthopedic disabilities, as such requires specialized knowledge, training, or experience due to the complex nature of the involved systems. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection for a heart disability and there is no doubt to be otherwise resolved.  As such, service connection for heart disability, including as secondary to service-connected disabilities of the left knee and low back is not warranted.

Sleep apnea

The Veteran contends that his sleep apnea began in service.  According to the 2013 Board hearing transcript, the Veteran indicated that he was court martialed twice because of his sleep apnea.  Regarding the court martial, the Veteran reported that it was very difficult to get him to wake up.  See June 2011 Board hearing transcript.  Additionally, the Veteran submitted lay statements from his wife indicating that while in the military, the Veteran would snore and even stopped breathing.  

During the 2013 hearing, the Veteran also stated that during the 1970's, it was determined that he had sleep apnea.  Private treatment records dated in 1995 and 1999 reflect that the Veteran was diagnosed with severe obstructive sleep apnea.  

Service personnel records reflect that the Veteran was in violation of Article 91 of the Uniform Code of Military Justice (UCMJ) in October 1960 and in violation of Article 92 of the UCMJ in June 1961.  Military personnel records reflect that the October 1960 offense was willful disobedience of a non-commissioned officer in that the Veteran disobeyed a direct order when he was "told to get out of the rack," but was "still in the rack" approximately nine minutes later.  The June 1961 offense was failure to obey a direct order.  The Veteran claims that these violations are a result of his sleep apnea, and as noted above, he reported that it was very difficult to get him to wake up.  See June 2011 Board hearing transcript.  Service treatment records are negative for any complaint, treatment, or diagnoses pertaining to sleep apnea.

The Veteran was afforded a VA examination in October 2011.  According to the October 2011 VA examination report, the examiner stated that she was unable to give an opinion as to whether the Veteran has obstructive sleep apnea (OSA) when in active military service and also noted that she could not find any reference in his service treatment records of an event or injury or illness or surgery that would had contributed to his development of OSA in service.  

According to the July 2015 addendum, the examiner reviewed the prior examination as well as the current claims file in VBMS and virtual VA.  She noted that the Veteran was quite young at the time of service, in his late teens to early 20's.  It was also noted that the Veteran reported significant sleep difficulties while on a ship and during active duty and his wife reported that he stopped breathing and snored heavily during service.  There are no records documenting when exactly his sleep apnea was diagnosed.  The Veteran thinks it was as early as in the 1970's.  

After review of the service records, the examiner stated that there was nothing about his symptoms specifically consistent with sleep apnea.  Based on the information currently available, she opined that it is less likely than not that his current sleep apnea had its onset or was otherwise related to active duty.  The rationale stated that sleep symptoms are very common in the general population who have no sleep apnea and snoring is also very common without a sleep apnea diagnosis.  She acknowledged that the Veteran was in a very stressful work environment in the military and was likely sleep deprived.  However, an official diagnosis was not made until at least 7-10 years if not 20 years later making any association between his sleep symptoms in service and his sleep apnea diagnosis less likely.

Here, there is no competent evidence that the Veteran's currently diagnosed sleep apnea was incurred in or is related to service.  The VA examiner opined that it is less likely than not that the Veteran's current sleep apnea had its onset during or was otherwise related to active duty.  

The Board has reviewed the entirety of the evidence of record and finds that there is no other evidence of record which probatively contradicts the findings of the VA examiner with regard to this matter.  The Board acknowledges the Veteran's own contentions with regard to his belief that his sleep problems in service are related to his currently diagnosed sleep apnea.  While he is competent to testify as to his perceived symptoms, he is not competent to render a nexus opinion in this regard. See Barr, 21 Vet. App. 303; see also Layno v. Brown, 6 Vet. App. 465, 471 (1994) ("[C]ompetent testimony is limited to that which the witness has actually observed, and is within the realm of his personal knowledge").  The Veteran is not competent to establish a relationship between his sleep apnea and sleep problems in service, as such requires specialized knowledge, training, or experience due to the complex nature of the involved systems.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be resolved.  As such, service connection for sleep apnea is not warranted.


ORDER

Service connection for arthritis of multiple joints is denied.

Service connection for a heart disability, including as secondary to service-connected disabilities of the left knee and low back is denied.

Service connection for sleep apnea is denied.


REMAND

An additional remand is warranted regarding the Veteran's claim for service connection for a bilateral hand disability.  According to the October 2011 VA examination report, the Veteran has palindromic rheumatism in his hands.  The Veteran also has bilateral thumb CMC arthritis.  The examiner opined that the Veteran's palindromic rheumatism is not related to service because it is an autoimmune process and is related to genetic factors.  The examiner also indicated that the Veteran's thumb CMC arthritis is due to multiple factors and aging.  According to an addendum received in July 2015, the examiner opined that it is not likely the arthritis or palindromic rheumatism of the hands had its onset during active duty or was manifested to a compensable degree within one year separation from active duty in November 1963 and that it is not likely the palindromic rheumatism and/or arthritis of the bilateral hands is related to service or any ACDUTRA or INACDUTRA.  He stated that the arthritis is age related and was not present during service nor was it presents shortly after service when he was around 21 years of age.  The degenerative arthritis is an age related phenomenon and there was no injury or symptoms in service suggesting that he had any event in-service that predisposed him to these conditions. 

A September 1966 treatment report from the Brooklyn VA Hospital reflects that the Veteran was treated for cellulitis and lymphangitis of the right hand secondary to trauma.  According to a February 2008 memorandum and report of contact, the New York Harbor Healthcare System indicated that the Veteran's records from January 1964 to the present were no longer available.  The Veteran continues to assert that he was told he had carpal tunnel syndrome in both hands which was causing all of his numbness and pain to his hands. See July 2015 statement.  He further stated that he underwent carpal tunnel surgery, but began having recurring symptoms thereafter.  The Board notes that in October 2011 the Veteran was also provided a peripheral neuropathy examination wherein it was determined that the Veteran did not have carpal tunnel syndrome.  However, there was no further discussion regarding whether the Veteran had an residuals from his prior diagnosis of carpal tunnel syndrome and whether such were related to service.  Additionally, according to a March 2014 VA treatment record, the Veteran suffers from cubital tunnel symptoms.  Although it was noted at that time that the Veteran did not currently have carpal tunnel syndrome, no opinion has been provided regarding whether the Veteran's cubital tunnel syndrome is related to service.  

Thus, the question remains whether any currently claimed bilateral hand disability was incurred during or as a result of the Veteran's active military service, presumptively or otherwise.  In addition to the reported fall involving a left knee injury, the Veteran complained of having leg pain, hand pain, and hand swelling in service during the August 2013 Board hearing.  Accordingly, a supplemental opinion is necessary with a comprehensive rationale for all opinions and conclusions. 

Accordingly, the case is REMANDED for the following actions:

1.  Refer the case to the VA examiner who provided the July 2015 opinion (or a suitable substitute) for supplemental medical opinion.  Another examination is not required; however, if the VA examiner indicates that he cannot respond to the Board's question without examination of the Veteran, such should be afforded the Veteran.  The entire claims folder should be made available for review in connection with this request and the report should reflect that such review occurred.

The examiner should review the record, to include the complaints of in-service symptoms reported in the 2013 Board hearing transcript, which includes the Veteran's testimony regarding problems with pain, swelling , redness and difficulty carrying objects of his hands; the 1966 Brooklyn VA treatment record; the March 2014 VA treatment record; and the Veteran's July 2015 statement.  

The examiner should address whether the Veteran has any current bilateral hand disability other than arthritis or palindromic rheumatism, to include residuals of carpal tunnel syndrome or cubital tunnel, and if so whether any currently diagnosed bilateral hand disability had its onset during active duty service or manifested to a compensable degree within one year of separation from active duty service in November 1963.

If the Veteran did not develop a bilateral hand disability, to include residuals of carpal tunnel syndrome or cubital tunnel, during service or within one year of separation from service, the examiner should state whether such bilateral hand disability is at least as likely as not (50 percent or greater likelihood) otherwise related to active service. 

2.  After all development has been completed, the AOJ should review the case again based on the additional evidence received since the August 2015 Supplemental Statement of the Case (SSOC).  If the benefit sought is not granted, the AOJ should furnish the Veteran and his representative with an SSOC, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


